id office uilc cca_2009091816283118 -------------- number release date from ------------------- sent friday date pm to ------------------ cc --------------------------------------------------------------------- subject fw request for national_office review ------- this is a follow-up email to our phone conversation on sep and reiterates the conclusion we discussed --- coordinated the issue w --------------------------- and they're in agreement with the advice below after carefully considering the issue our conclusion is that sec_6501 does not apply to the period for assessment of the sec_6652 penalty we reach that conclusion because sec_6501 by its terms extends the period from three to six years only as to a specified excise_tax which a taxpayer omitted from a return reporting the tax-- an amount of such tax properly includible thereon --by more than percent and arguably any penalty based on the tax so omitted first the penalty which is in chapter of subtitle f is not one of the subtitle d excise_taxes to which sec_6501 is limited second the penalty is not based on an excise_tax so omitted the penalty results from an omission on form_990 but a form_990 is not used to report excise_tax such as the sec_4958 excise_tax on excess_benefit transactions rather the form_990 is an annual information_return of an exempt_organization sec_1_6033-2 - i the sec_4958 excise_tax is imposed on a disqualified_person who benefited from the transaction not the exempt_organization that engaged in it and the individual must report the tax on form_4720 return of certain excise_taxes under chapter sec_41 and sec_42 of the internal_revenue_code the sec_6652 penalty on the other hand is imposed on an exempt_organization for failure to include on form_990 any required information such as excess_benefit transactions or for reporting incorrect information thus when a sec_6652 penalty is assessed against an organization for failure to include information about an excess_benefit_transaction on its form_990 the penalty is distinct from and not computed or otherwise based on any_tax imposed on the organization itself as distinguished from the disqualified_person we do not think a 6-year limitations_period under sec_6501 can apply to a sec_6652 penalty imposed on an exempt_organization when that penalty bears no relation to any_tax imposed on the organization please let me know if you have questions or if we can assist further
